Citation Nr: 0825776	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-30 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDING OF FACT

The veteran's PTSD is currently manifested by symptoms 
consistent with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
nightmares, irritability, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  The veteran's PTSD 
does not result in occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.16, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has complied 
with its duties to notify and assist the veteran in 
substantiating his claim for VA benefits.  In this respect, 
the Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

In addition, for an increased-compensation claim, section 
§ 5103(a) establishes four requirements, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim: (1) the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; (4) as with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statement describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application reflections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vasquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

The veteran filed his claim in February 2004, indicating that 
his service-connected PTSD had increased in severity and 
further describing its effects on his employability.  VA sent 
a letter to the veteran in March 2004 that focused on that 
information necessary to substantiate his claim, that 
information the veteran should provide, and the evidence VA 
would seek on his behalf after learning where he had been 
treated.  The letter similarly advised the veteran that it 
was his responsibility to make sure VA received all requested 
records that showed his service-connected PTSD had increased 
in severity.

The Veterans Court's decision in Vasquez-Flores was issued 
subsequent to the RO notice letter, and as such, the March 
2004 letter did not strictly comply with the enhanced notice 
requirements.  While correspondence from the RO dated in 
March 2004 and March 2006 satisfied many of the requirements 
of the VCAA and Vasquez-Flores, the letters did not inform 
the veteran that he needed to show the effect that the 
worsening of his symptoms had on his "daily life," nor did 
they generally describe the requirements for a higher rating 
under the applicable Diagnostic Codes.

In Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209), the United States Court 
of Appeals for the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vasquez-Flores 
("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vasquez-Flores, 22 Vet. App. at 56.

The Board finds that any notice errors with regard to the 
second and third requirements of Vasquez-Flores did not 
affect the "essential fairness of the adjudication."  In 
his February 2004 application, the veteran specifically 
mentioned that he believes he is entitled to a 70 percent 
rating because his panic attacks and nightmares have become 
more frequent and his depression has worsened.  This 
statement suggests a familiarity with the pertinent rating 
criteria.

In addition, a reasonable person could have been expected to 
understand from the March 2004 and March 2006 letters what 
the evidence needed to show to grant the benefit sought.  
Significantly, the applicable diagnostic codes for 
psychiatric disabilities do not contain a requirement for 
specific test results in order to grant an increased rating.  
The diagnostic code requirements applicable to the claim for 
disability compensation in this appeal were generally 
enumerated in the March 2004 and March 2006 letters, and thus 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the notice error did not 
affect the essential fairness of the adjudication.  

The Board also finds that all necessary development has been 
accomplished.  The RO obtained private treatment records from 
T.M., M.D., Bahia Family Medical Group.  Furthermore, the 
veteran was afforded a VA examination in March 2004.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Moreover, the veteran asserted in April 2006 that he had no 
other information or evidence to submit to VA to substantiate 
his claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 
Vet. App. 183.  Accordingly, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Entitlement to an Increased Rating Evaluation for PTSD

The veteran contends that he is entitled to at least a 70 
percent compensable evaluation for his PTSD.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD may be 
assigned a 50 percent evaluation when occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD may be 
assigned a 70 percent evaluation when occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD may be 
assigned a 100 percent evaluation when total occupational and 
social impairment, due to such symptoms as: gross impairment 
in delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss or names of 
close relatives, own occupation, or own name.

In February 2004, the veteran sought a "70 percent or 
higher" rating for his service-connected PTSD.  He noted 
that he had frequent panic attacks, nightmares, and 
depression.  He stated that he missed many days of work due 
to his condition.  In a January 2005 statement, he again 
stated that he deserved at least a 70 percent rating for his 
PTSD.  He stated that he "went through hell" in the 
Republic of Vietnam where he saw many people killed and that 
he killed Vietcong soldiers.  He reported nightmares of these 
events and believed that his PTSD had become worse since the 
July 2004 rating decision.  He stated that his position at 
his place of employment had decreased significantly, and he 
had become anxious, irritated, and angry because it was 
difficult for him to concentrate and understand simple 
instructions.  He also reported difficulty functioning at 
family gatherings and therefore did not associate with some 
members of his family.  He reportedly had contemplated 
suicide, mentioning that he was found in his car by a police 
officer late at night with a gun to his head.  

The Board has carefully considered the veteran's statements 
with respect to the severity of his service-connected PTSD, 
but finds, however, that the preponderance of the evidence is 
against the claim for a disability evaluation in excess of 50 
percent.  In this respect, the Board finds the March 2004 VA 
examination findings constitute the most probative evidence 
regarding the current severity of the service-connected 
disability.  While the veteran believes that he is entitled 
to a 70 percent rating of PTSD, during the March 2004 VA 
examination, there were no findings showing worsening of the 
disability.  Rather, the VA examiner reported that the only 
information that was different from a previous VA psychiatric 
evaluation in March 2001 was that the veteran began to have 
nightmares of leeches that he saw during service.  The VA 
examiner reasoned that considering the veteran continued to 
drink six beers per day and 12 per day on weekends, did not 
take any medication or attend PTSD groups, has never been 
hospitalized, and was not in psychotherapy, it was not 
surprising that there might be an occasional change in the 
nature of the combat nightmare material.  

The VA examiner further noted that the veteran was not a 
valid historian when reporting symptoms.  There were no 
findings that the veteran was suicidal, anxious, depressed, 
suffered from dementia, or that the addition of leeches in 
nightmares meant that the veteran's condition significantly 
worsened.  He continued to work, was not violent, served no 
time in jail or prison, and his mental status examination was 
within normal limits.  The examiner suspected a passive-
aggressive personality disorder but reported no formal 
significant changes in the veteran's psychological function 
or in the quality of life.  

The Board has also considered the Global Assessment of 
Functioning (GAF) score assigned during the March 2004 VA 
examination.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  According to the American 
Psychiatric Association's DSM-IV, GAF scores from 51 to 60 
indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers and co- workers).  GAF scores 
of 41 to 50 indicate serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job). 

Here, the GAF score of 50 was assigned based on the veteran's 
PTSD symptomatology and his frequent alcohol abuse.  The 
veteran is not service-connected for alcohol abuse, and the 
examiner noted that when considering the PTSD without the 
alcohol abuse, his GAF would be as high as 60.  When 
considering the GAF score attributed solely to the PTSD 
symptomatology, the GAF score assigned is consistent with the 
50 percent, but not greater, disability evaluation assigned.  

In addition, the Board has considered the private medical 
evidence of record.  Private treatment records from Dr. T.M. 
for the period from October 2005 to March 2006 include 
references to treatment of depression with Prozac.  The 
records, however, do not show worsening of any PTSD symptoms.  
In addition, with respect to treatment for depression, a 
February 2006 treatment record noted that depression was 
"stable."  

The veteran's PTSD is currently manifested by social 
impairment with reduced reliability and productivity due to 
symptoms typically present for a 50 percent rating including 
nightmares, disturbances of motivation and mood, and 
difficulty in maintaining social relationships.  His PTSD 
does not, however, result in occupational and social 
impairment with deficiencies in most areas, and is not 
manifested by symptoms typically present for a 70 percent 
rating including obsessional rituals that interfere with 
routine activities, illogical, irrelevant, or obscure speech, 
impaired impulse control, spacial disorientation, or near 
continuous panic or depression.  While the veteran did 
describe an occasion where he had suicidal ideation, clinical 
findings suggesting this level of severity of PTSD symptoms 
were not found on examination or noted in the private 
outpatient treatment records.  In addition, while the veteran 
described a demotion at his work place, a November 2004 
letter from his employer, the Department of the Navy, 
indicates that he was changed to a lower grade due to a 
scheduled Reduction In Force.  

Because the evidence does not show a worsening of the 
veteran's PTSD or other criteria associated with a 70 percent 
evaluation, the preponderance of evidence is against the 
claim.  It follows, the preponderance of the evidence is also 
against a 100 percent rating because no criterion for that 
level of disability is met.  As the evidence is not in 
equipoise to warrant the assignment of the next higher 
evaluation, the statutory provisions regarding resolution of 
reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b).  
Based upon the guidance of the Veterans Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  However, in the 
present case, the veteran's symptoms remained consistent 
throughout the course of the appeal period and as such staged 
ratings are not warranted.

Finally, the VA schedule of ratings will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected PTSD and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating any 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
PTSD, he remains fully employed, and his treatment records 
are void of any findings not contemplated by the schedule of 
ratings.  Consequently, the Board finds that the 50 percent 
rating adequately reflects the level of disability 
experienced by this veteran.  In light of the foregoing, the 
Board finds that it is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied. 



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


